DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The prior art, U.S. PUBS No. 2017/0005172, teaches a logic gate, comprising: an input terminal; an output terminal; and a first electromechanical power switch coupled between the input terminal and the output terminal; wherein the first electromechanical power switch includes: a first source and a first drain; a first bottom body region disposed between the first source and the first drain; a first gate including a first switching metal layer; but is silent with respect to the above teachings in combination with a first top body region disposed over the first gate; wherein the first electromechanical power switch is operable as a first transistor type during application of a first voltage to the first bottom body and a second voltage to the first top body, and wherein the second voltage is different than the first voltage.
2. 	The prior art, U.S. PUBS No. 2017/0005172, teaches a logic device, comprising: a first electromechanical power switch coupled between an input terminal and an output terminal of the logic device; and a second electromechanical power switch coupled between the input terminal and the output terminal of the logic device; wherein each of the first electromechanical power switch and the second electromechanical power switch include: a source and a drain; a bottom body region disposed between the source and the drain, but is silent with respect to the above teachings in combination with wherein the bottom body region includes a discontinuity that exposes an underlying layer; a gate including a switching metal layer, wherein the switching metal layer overlaps the underlying layer; and a top body region disposed over the gate; wherein a first voltage difference between the bottom body region and the top body region of the first electromechanical power switch causes the first electromechanical power switch to be operable as a P-type transistor; and wherein a second voltage difference between the bottom body region and the top body region of the second electromechanical power switch causes the second electromechanical power switch to be operable as an N-type transistor.
3. 	The prior art, U.S. PUBS No. 2017/0005172, teaches a first electromechanical power switch including: a first source and a first drain; a first body region disposed between the first source and the first drain; and a first gate including a first switching metal layer, wherein the first switching metal layer is operable to connect the first source and the first drain to each other in response to an applied electrostatic force but is silent with respect to the above teachings in combination with a circuit, comprising: a battery; an electronics module; and a pass gate coupled between the battery and the electronics module, wherein the pass gate is operable to control a power supply from the battery to the electronics module, and wherein the pass gate includes the first electromechanical power switch.
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 2-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/31/22